Citation Nr: 1209767	
Decision Date: 03/15/12    Archive Date: 03/28/12	

DOCKET NO.  10-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's various service-connected disabilities, and the impact of those disabilities on his ability to obtain and/or retain substantially gainful employment.  In that regard, pertinent evidence of record is to the effect that the Veteran has completed two years of college.  He has had occupational experience as a firefighter and stockbroker, and last worked in 1992.  Currently, the Veteran's service-connected disabilities consist of the postoperative residuals of radical prostatectomy for carcinoma of the prostate, evaluated as 60 percent disabling; adjustment disorder with depression and anxiety associated with the postoperative residuals of radical prostatectomy, evaluated as 50 percent disabling; umbilical and laparoscopic scars associated with radical prostatectomy, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and erectile dysfunction associated with radical prostatectomy, evaluated as noncompensably disabling.  The combined evaluation currently in effect for the Veteran's service-connected disabilities is 80 percent.  Based on a review of the evidence of record, the Veteran's primary nonservice-connected disability would appear to be a left knee disorder, for which he has undergone surgery on no less than two, and perhaps three, occasions.

The Board observes that, at the time of a VA psychiatric examination in October 2007, it was noted that the Veteran was taking no psychotropic medication.  Nor had he received any mental health treatment.  Following examination, the Veteran received a diagnosis of prolonged, mild to moderate adjustment disorder with depression and anxiety, with a Global Assessment of Functioning Score of 67.  In the opinion of the examiner, given the current severity of the Veteran's depression, were he otherwise to be a candidate for employment, it was doubtful that his depression would cause any marked impairment in his work functioning.

At the time of a VA genitourinary examination in August 2008, the Veteran complained of nocturia occurring six to seven times per night, in conjunction with some stress incontinence related to physical stress and/or activity requiring the use of absorbent pads.  Further noted were problems with stress incontinence, with dribbling requiring the constant use of an absorbent pad.  According to the Veteran, he currently wore pads consisting of absorbent material which had to be changed more than four times per day.

Following a VA general medical examination, likewise conducted in August 2008, the examiner was of the opinion that the Veteran's service-connected residuals of prostatectomy, including stress incontinence, had a mild effect on his employability.  Noted at the time was that the Veteran had a college degree in engineering, and had worked as a stock broker.  Moreover, in the opinion of the examiner, the Veteran had the educational and physical faculties to be employed in a sedentary job, if so elected, with only minor accommodations "at most."

At the time of a subsequent VA psychiatric examination in September 2008, it was once again noted that the Veteran was not receiving any psychotropic medication.  Nor had he received any formal psychiatric consultation.  According to the examiner, the Veteran had never been hospitalized for psychiatric reasons.  Nor had he ever made any suicide attempts.  Nonetheless, the Veteran was reporting a significant increase in the severity of his psychiatric symptomatology.  Following examination, the Veteran received diagnoses of chronic, moderate to severe generalized anxiety disorder; and chronic, mild to moderate depressive disorder, not otherwise specified.  Noted by the examiner was that the Veteran had worked as a firefighter, though he had been retired since 1992.  Reportedly, the Veteran had no history of work-related difficulties due to mental health issues, inasmuch as the onset of his service-connected psychiatric symptomatology did not occur until 2006, at which time the Veteran underwent surgery for carcinoma of the prostate.  In the opinion of the examiner, were the Veteran currently a candidate for employment, it was likely that he would experience at least mild, if not moderate, work-related difficulties due to his anxiety and depression.  Moreover, the Veteran might experience some difficulty with work-related relationships, as well as carrying out work-related duties due to the disruptive effects of his anxiety which, at times, impaired his short-term memory and concentration.  

In a rating decision of October 2008, and based in large part on the results of the aforementioned VA psychiatric examination, the RO awarded a 50 percent evaluation for the Veteran's service-connected psychiatric disability.

The Board observes that, during the course of an annual physical examination in February 2009, the Veteran was described as "very athletic appearing."  Further noted was that the Veteran went to his local gym three times a week.  On physical examination, the Veteran was described as a "very fit individual."  Following examination, the diagnoses noted were seborrheic keratoses; gastroesophageal reflux disease; prostate cancer; and colonic polyposis.

On VA outpatient behavioral health assessment the following month, the Veteran described his situation as "stable and secure."  Given this, and the stability of his circumstances over a period of time, the Veteran initiated a discussion of terminating treatment sessions.  According to the examiner, there was no overriding reason or clinical rationale to object to the Veteran's proposal.  Nor was there any clinical need to address.  Under the circumstances, agreement was reached that the treatment process would be terminated.  The pertinent diagnosis noted at the time of evaluation was adjustment disorder with mixed mood, with a Global Assessment of Functioning Score of 65.

In a VA outpatient treatment entry of August 2009, it was noted that the Veteran had phoned and arranged for an appointment.  However, he identified no major concerns.  Nor was there any evidence or indication of deterioration or decompensation, or any major variations or fluxuations in baseline/historic presentation.  Accordingly, discussion was undertaken regarding the management of the Veteran's emotions, to include accepting, tolerating, and coping with "normal" anxiety.  The Veteran was described as alert and well oriented, with no evidence or indication of suicidal or homicidal ideation, or of psychosis.  Cognitive processes were grossly intact, and the Veteran's sleep appeared adequate.  The Veteran's mood was described as neutral and his affect congruent to the topic of discussion.  Accordingly, follow up was scheduled at the Veteran's request and/or convenience.  The pertinent diagnosis noted was dysthymic disorder, with a Global Assessment of Functioning Score of 65.

Pursuant to applicable law and regulation, total disability ratings for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of a single service-connected disability ratable at 60 percent or more, or as the result of two or more disabilities, provided at least one disability is rated at 40 percent, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  Accordingly, based on the evidence of record, it is clear that the Veteran currently meets the scheduler requirements for assignment of a total disability rating based upon individual unemployability.  What remains to be determined is whether the Veteran's service-connected disabilities, in and of themselves, are sufficient to preclude his participation in all forms of substantially gainful employment.

In that regard, and as noted above, following a VA general medical examination in August 2008, it was the opinion of the examiner that the Veteran's service-connected residuals of prostatectomy would have only a "mild" effect on his employability, and that the Veteran had the educational and physical faculties to be employed in a sedentary job.  However, that examiner appears to have been under the impression that the Veteran had a "college degree" in engineering, when, in fact, the Veteran had completed only two years of college.  Significantly, while following a subsequent VA psychiatric examination in September 2008, the examiner was of the opinion that the Veteran would experience at least mild, if not moderate work related difficulties due to his anxiety and depression, as well as some difficulty with work-related relationships and carrying out work-related duties, subsequent to that examination, the Veteran on more than one occasion terminated outpatient treatment due to the fact that his situation was "stable and secure."  Significantly, the VA examinations conducted in 2008, which are now more than three years old, represent the most recent examinations undertaken for the purpose of determining the severity of the Veteran's service-connected genitourinary and psychiatric disabilities.  Moreover, the Veteran has yet to be afforded a current VA dermatologic examination for the purpose of determining the severity of his service-connected scars.  Finally, the Veteran has only recently (in a rating decision of July 2010) been awarded service connection (and a 10 percent evaluation) for hypertension, a disability which has not yet been considered by the RO in the context of the Veteran's claim for a total disability rating based upon individual unemployability.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's claim for a total disability rating.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2009, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The veteran should then be afforded a VA examination by a qualified physician in order to more accurately determine the the impact of service-connected disabilities on the Veteran's ability to engage in substantially gainful employment.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examinations, the examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he is precluded from obtaining and/or retaining any form of substantially gainful (including sedentary) employment consistent with his education and occupational experience.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  

3.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in January 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                  _________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



